Appendix 3:

Accord d'implantation d'une ferme sur concession Socfin-KCD …/09/BSR

Entre
Monsieur …

…, agriculteur, de nationalité cambodgienne, domicil .…, Village

Commune de .
Ci-après dénommé « la famille »
Et

…. District de … .… Province de

Monsieur Patrick LEMAITRE, Directeur Général de la société SOCFIN-KCD Co Ltd, société
privée au capital de 20, 000,000 RIELS, enregistrée au Ministère du Commerce sous le numéro
Co.4111/07E et dont le siège social est situé au 76 rue 592, Boeung Kak II, Khan Tuol Kok, Phnom
Penh/ Cambodge- tél: +855 (0) 23 881 779

Ci-après dénommé « le concessionnaire »

Considérant que le concessionnaire souhaite développer une concession d'hévéaculture dans

la province de Mondolkiri et qu’elle doit réaliser la préparation de centaines d'hectares sur ladite
concession, en vue d'y planter des hévéas,

Considérant que la famille occupe une parcelle de terre sur la concession et qu’elle accepte de libérer
la dite parcelle pour s'implanter sur une des zones délimitées par le concessionnaire à l’intérieur de la
concession.

Les deux parties se sont entendues sur les dispositions suivantes

ARTICLE I Taille de la parcelle

La parcelle en question est mesurée pour une surface de hectares.
Les cultures présentes sur la parcelle sont :

ee arbres en croissance

arbres en production

hectares de en production.

ARTICLE Il Evaluation

Le travail effectué pour la préparation est estimé à -riels par hectare.
Les arbres en croissance sont estimés à riels par arbres.

Les arbres en production sont estimés à . riels par arbres.

Les hectares de culture sont estimés à riels par hectares.

ARTICLE Ill Règlement
Le concessionnaire règle à la signature de cet accord les montants suivants :
riels pour le prix du travail et des cultures présentes sur la parcelle.

ARTICLE IV Nouvelle parcelle
La famille accepte de s'implanter sur la parcelle équivalente en hectares à la parcelle d'origine et
définie par les coordonnées suivantes (système UTM, référence Indian Datum 1960) :

Point 1 longitude : latitude :
Point 2 longitude : latitude :
Point 3 longitude : latitude :
Point 4 longitude : latitude :
Point 5 longitude : latitude :
Point 6 longitude : latitude :
Point 7 longitude : latitude :
Point 8 longitude : latitude :

ARTICLE V Engagement de la famille

La famille renonce à l'occupation de la parcelle d'origine et s'engage à la libérer dans un délai de

en . jours après la signature.

La famille s'engage à ne pas s'implanter à nouveau sur les terres de concessionnaire en dehors de la
nouvelle parcelle qui lui est attribuée par le présent accord.

La famille s'engage à ne pas vendre la parcelle attribuée.

La famille s'engage à ne pas utiliser la parcelle attribuée à des fins commerciales autres que le
développement de produits agricoles.

FIDH - Cambodia - Land Cleared for Rubber Rights Bulldozed / 69
ARTICLE VI Engagement du concessionnaire
Le concessionnaire s'engage à ne commencer aucuns travaux sur la parcelle avant le départ de la
famille dans les délais prévus à l’article 5.

Le concessionnaire reconnaît le droit de la famille à céder la parcelle à ses héritiers directs.
Fait à Bousra le
Le Concessionnaire La famille

70 / Cambodia - Land Cleared for Rubber Rights Bulldozed - FIDH
